Exhibit 10.1

INCENTIVE UNIT GRANT AGREEMENT

THIS INCENTIVE UNIT GRANT AGREEMENT (this “Agreement”) is made as of March 29,
2012 by and between Varietal Distribution Holdings, LLC, a Delaware limited
liability company (the “Company”), and the executive identified on the signature
page attached hereto (“Executive”) and is being entered into pursuant to the
Company’s 2007 Securities Purchase Plan (as amended or modified from time to
time, the “Plan”). Certain definitions are set forth in Section 7 of this
Agreement and on the signature page attached hereto, which shall be deemed a
part of this Agreement. Capitalized terms used but not otherwise defined herein
shall have the meaning given to such terms in the LLC Agreement (as defined
below).

WHEREAS, Executive is an employee of the Company, VWR Funding, Inc., a Delaware
corporation (“VWR”), or their respective Subsidiaries, and the Company desires
to grant to Executive certain of the Company’s Class A Common Units on the terms
and conditions provided herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

1. Grant of Equity Interests.

(a) At the Closing (as defined below), upon the terms and conditions set forth
in this Agreement and pursuant to the Plan, Executive will accept from the
Company, and the Company will grant to Executive, a number of Class A Common
Units equal to the Number of Class A Common Units (as defined on the signature
page hereto) (such granted units, the “Issued Interests”).

(b) Subject to the terms and conditions contained in this Agreement, the closing
of the transactions contemplated by this Agreement (the “Closing”) shall take
place at the offices of the Company on the date hereof or at such other time and
date or at such other place as the Company and Executive may determine. The date
on which the Closing occurs is referred to herein as the “Closing Date.”

(c) At the Closing, the Company shall update the Unit Ownership Ledger (as
defined in the LLC Agreement) to reflect the issuance of the Issued Interests to
Executive.

(d) Within 30 days after the Closing Date, Executive will make an effective
election with the Internal Revenue Service under Section 83(b) of the Internal
Revenue Code and the regulations promulgated thereunder, as amended (the
“Code”), in the form of Exhibit A attached hereto; provided that if Executive is
not a resident of the United States and not otherwise subject to income taxation
under the laws of the United States, then Executive shall not be required to
make such an election (but may make such election at his or her option).



--------------------------------------------------------------------------------

(e) In connection with the grant and issuance of the Issued Interests, Executive
represents and warrants to the Company that as of the date hereof and as of the
Closing:

(i) the Issued Interests to be acquired by Executive pursuant to this Agreement
will be acquired for Executive’s own account and not with a view to, or
intention of, distribution thereof in violation of the Securities Act or any
applicable state or foreign securities laws, and the Issued Interests will not
be disposed of in contravention of the Securities Act or any applicable state or
foreign securities laws;

(ii) this Agreement constitutes the legal, valid and binding obligation of
Executive, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by Executive does not and will not conflict
with, violate or cause a breach of any agreement or instrument to which
Executive is a party or subject or any judgment, order or decree to which
Executive is subject;

(iii) Executive is an employee of the Company, VWR or their respective
Subsidiaries, is sophisticated in financial matters and is able to evaluate the
risks and benefits of the investment in the Issued Interests;

(iv) if the Company has notified Executive (including, without limitation, by a
notice set forth on the signature page attached hereto) that it is relying or
may rely on an exemption pursuant to Regulation D of the Securities Act for the
issuance of the Issued Interests to Executive, Executive is an “accredited
investor” within the meaning of Regulation D of the Securities Act;

(v) Executive is able to hold the Issued Interests for an indefinite period of
time because the Issued Interests have not been registered under the Securities
Act and, therefore, cannot be sold unless subsequently registered under the
Securities Act or an exemption from such registration is available;

(vi) Executive (A) has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of Issued Interests, (B) has
had full access to such other information concerning the Company, VWR and their
respective Subsidiaries as he or she has requested in connection with the
investments contemplated hereby and (C) has received and reviewed a copy of each
of the Transaction Documents and the Confidential Information Memorandum, dated
March 7, 2013, from VWR a reasonable period of time before the date hereof; and

(vii) Executive is a resident of the city, state and country indicated in
Executive’s Address (as set forth on the signature page hereto).

(f) Executive acknowledges that the Company is relying upon the accuracy and
completeness of the representations contained herein in complying with its
obligations under applicable securities laws.

 

2



--------------------------------------------------------------------------------

(g) As an inducement to the Company to issue the Issued Interests to Executive,
and as a condition thereto, Executive acknowledges and agrees that neither the
issuance of the Issued Interests to Executive nor any provision contained in
this Agreement shall entitle Executive to remain in the employment of the
Company, VWR or their respective Subsidiaries or affect the right of the
Company, VWR or their respective Subsidiaries to terminate Executive’s
employment at any time for any reason.

(h) At the Closing, if Executive is lawfully married and Executive’s Address or
the permanent residence of Executive’s spouse is located in a community property
jurisdiction, Executive’s spouse shall execute and deliver to the Company the
Consent in the form of Exhibit B attached hereto.

(i) At the Closing, Executive shall become a party to the LLC Agreement and the
Securityholders Agreement by executing and delivering to the Company
counterparts to such agreements in the form of Exhibits C-1 and C-2 attached
hereto. The Company’s obligation to consummate the issuance of the Issued
Interests pursuant to this Section 1 is conditioned upon Executive executing and
delivering such counterparts at the Closing. For purposes of the LLC Agreement,
the Securityholders Agreement and the Plan, this Agreement shall constitute a
Management Unit Purchase Agreement.

(j) The Company and Executive hereby acknowledge and agree that this Agreement
has been executed and delivered, and the Issued Interests have been issued
hereunder, in connection with and as a part of the compensation and incentive
arrangements between the Company and Executive and pursuant and subject to the
provisions of the Plan. Executive agrees to be bound by and subject to the terms
and conditions of the Plan as the same may be amended or modified from time to
time in accordance with their terms.

2. Vesting of Issued Interests.

(a) Time Vesting. Except as otherwise provided in this Section 2, all of the
outstanding Issued Interests shall become vested on December 31, 2015, but only
so long as Executive remains continuously employed by the Company, VWR or any of
their respective Subsidiaries from the date hereof through December 31, 2015.

(b) Certain Terminations Without Cause. If a Separation occurs as a result of a
termination by the Company, VWR or any of their respective Subsidiaries without
Cause after the Determination Date (as defined in Exhibit D attached hereto) and
prior to December 31, 2015, then all of the outstanding Issued Interests shall
vest upon such termination.

(c) Termination by Death or Disability. If a Separation occurs by reason of
Executive’s death or Disability, 50% of the outstanding unvested Issued
Interests will instead vest as of the Separation Date (with no unvested Issued
Interests vesting thereafter).

(d) Sale of the Company. All of the outstanding Issued Interests shall vest upon
a Sale of the Company.

 

3



--------------------------------------------------------------------------------

(e) IPO. Upon the occurrence of a Public Offering or Subsidiary Public Offering
(in either case, an “IPO”), 50% of the outstanding unvested Issued Interests
will instead vest as of the consummation of the IPO, provided that Executive is
employed by the Company, VWR or any of their respective Subsidiaries as of the
occurrence of the IPO. All remaining outstanding unvested Issued Interests will
continue to vest in accordance with Section 2(a).

(f) Limits. Notwithstanding anything to the contrary in Sections 2(a), (d) or
(e), in the event that all or a portion of the Issued Interests have not vested
on or prior to a Separation Date, such unvested Issued Interests shall remain
unvested, and no unvested Issued Interests shall vest thereafter. For the
avoidance of doubt, the Issued Interests are initially all unvested and may only
become vested in the manner specified in this Section 2 and no Issued Interests
may vest more than once.

(g) Certain Definitions. The Issued Interests that have become vested pursuant
to this Section 2 are referred to herein as “Vested Units.” All Issued Interests
that have not vested pursuant to this Section 2 are referred to herein as
“Unvested Units.” All Vested Units that have been vested for less than six
months as of the Separation Date, if any, are referred to herein collectively as
“Immature Vested Units.”

3. Forfeitures. The Issued Interests are subject to each of the independent
forfeiture provisions of this Section 3 and each of them shall apply to the
Issued Interests, in each case, whether held by Executive or one or more of
Executive’s transferees (other than the Company and the Investors). For the
avoidance of doubt, if an Issued Interest is forfeited pursuant to this
Section 3, upon such forfeiture, it shall cease to constitute an Issued
Interest, it shall no longer be outstanding and it may not become vested
pursuant to Section 2.

(a) Upon the Determination Date, Executive shall forfeit outstanding Issued
Interests in accordance with Exhibit D attached hereto and made a part hereof.

(b) In the event of a Separation, the Unvested Units (determined after giving
effect to any vesting that occurs upon such Separation pursuant to Section 2(b)
or (c)) shall be automatically forfeited upon such Separation for no
consideration and no payment shall be due in respect thereof.

(c) If Executive does not remain employed in an Eligible Role during the entire
Measurement Period but does remain employed by the Company, VWR or any of their
respective Subsidiaries, then upon ceasing to remain in an Eligible Role, the
following percentage of the outstanding Issued Interests shall be automatically
forfeited:

(i) 75% if Executive ceases to be in an Eligible Role through the fiscal quarter
ending March 31, 2013;

(ii) 50% if Executive ceases to be in an Eligible Role through the fiscal
quarter ending June 30, 2013; and

 

4



--------------------------------------------------------------------------------

(iii) 25% if Executive ceases to be in an Eligible Role through the fiscal
quarter ending September 30, 2013.

4. Repurchase Option.

(a) In the event of a Qualifying Separation, the Vested Units (whether held by
Executive or one or more of Executive’s transferees, other than the Company and
the Investors) will be subject to repurchase, in each case by the Company and
the Investors pursuant to the terms and conditions set forth in this Section 4
and in Section 5 (the “Repurchase Option”). “Qualifying Separation” means any
Separation (other than a termination of Executive’s employment without Cause by
the Company, VWR or any of their respective Subsidiaries after the Determination
Date and prior to December 31, 2015). If there is a Subsidiary Public Offering
and the securities of such Subsidiary are distributed to the members of the
Company, then such Subsidiary will be treated as the Company for purposes of
this Section 4 and Section 5 with respect to any repurchase of the securities of
such Subsidiary.

(b) In the event of a Qualifying Separation, the Company (with the approval of
the Board in the case of any repurchase in excess of $100,000) may irrevocably
elect to purchase all, but not less than all, of the Vested Units (subject to
Section 5(b), other than Immature Vested Units, if any) pursuant to this
Section 4 and Section 5 by delivering written notice (a “Company Repurchase
Notice”) to the holder or holders of such securities within a period of 90 days
after the Separation Date (such period, a “Repurchase Option Period”). Any
Company Repurchase Notice will set forth the number of units of each class to be
acquired from each holder, the aggregate consideration to be paid for such units
and the time and place for the closing of the transaction.

(c) If for any reason the Company does not elect to purchase all of the Vested
Units pursuant to the Repurchase Option, the Investors shall be entitled to
exercise the Repurchase Option for all, but not less than all, of the Vested
Units (subject to Section 5(b), other than Immature Vested Units, if any) that
the Company has not elected to purchase (collectively, “Available Securities”).
As soon as practicable after the Company has determined that it will not
exercise the Repurchase Option with respect to the Available Securities, but in
any event within 20 days prior to the expiration of the applicable Repurchase
Option Period, the Company shall give written notice (an “Option Notice”) to the
Investors setting forth the number of units of each class the Investors are
entitled to purchase and the purchase price for each type of the Available
Securities. The Investors may irrevocably elect to purchase all, but not less
than all, of the Vested Units (subject to Section 5(b), other than Immature
Vested Units, if any), if any, that are Available Securities by giving written
notice to the Company within 20 days after receiving the Option Notice. If more
than one Investor elects to purchase an aggregate number of Available Securities
of a class or type greater than the number of Available Securities of such class
or type, the Available Securities to be purchased by each such Investor shall be
allocated among such Investors based upon the number of Class A Common Units
owned by each Investor. If the Investors have elected to purchase any Available
Securities, within 10 days after the expiration of the 20-day period set forth
above, the Company shall notify each holder of

 

5



--------------------------------------------------------------------------------

Vested Units as to the number of units of each class each Investor is entitled
to purchase, the aggregate purchase price and the time and place of the closing
of the transaction (the “Investor Repurchase Notice”). At the time the Company
delivers the Investor Repurchase Notice to the holder(s) of Vested Units, the
Company shall also deliver written notice to each Investor setting forth the
number of units of each class such Investor is entitled to purchase, the
aggregate purchase price and the time and place of the closing of the
transaction.

(d) The closing of the purchase of the Vested Units pursuant to an exercise of
the Repurchase Option shall take place on the later of the date designated by
the Company in the applicable Company Repurchase Notice or the applicable
Investor Repurchase Notice, which date shall not be more than 30 days nor less
than 15 days after the later of the delivery of the applicable Company
Repurchase Notice or the applicable Investor Repurchase Notice, as applicable.
The Company and each Investor, as the case may be, will pay the purchase price
for the Vested Units to be purchased by it pursuant to the Repurchase Option by
check(s) or wire transfer(s) of good and immediately available funds. The
Company and the Investors will be entitled to receive customary representations
and warranties with respect to title and enforceability from the sellers
regarding such sale.

(e) The provisions of this Section 4 will terminate with respect to all Issued
Interests (other than Unvested Units) upon the consummation of a Qualified
Public Offering and with respect to all Issued Interests upon the consummation
of a Sale of the Company.

5. Other Terms Applicable to the Repurchase Option.

(a) In the event of a Separation, in connection with the exercise of a
Repurchase Option, the purchase price for each Vested Unit will be the Fair
Market Value of such unit as of the date of the sending of the applicable
Company Repurchase Notice or the applicable Investor Repurchase Notice; provided
that if Executive’s employment is terminated with Cause, then each Vested Unit
shall be automatically forfeited for no consideration, and no payment shall be
due in respect thereof.

(b) Notwithstanding anything to the contrary in this Agreement, (i) the Company
may exercise the Repurchase Option with respect to any Immature Vested Units at
any time during the eight-month period following the Separation Date on a basis
consistent with the procedures set forth in Section 4 and this Section 5 and for
such units the Repurchase Option Period shall instead be such eight-month period
and (ii) the Investors may exercise the Repurchase Option with respect to any
Immature Vested Units that are Available Securities consistent with Section 4
and Section 5 and the applicable Repurchase Option Period for such exercise
shall be the eight-month period as provided in the prior clause (i).

(c) Notwithstanding anything to the contrary contained in this Agreement, all
repurchases of Vested Units by the Company pursuant to the Repurchase Option
shall be subject to applicable restrictions contained in the Delaware Limited
Liability Company Act, the Delaware General Corporation Law or such other
governing corporate or limited liability company law, and in the Company’s and
its Subsidiaries’ debt financing agreements. If any

 

6



--------------------------------------------------------------------------------

such restrictions prohibit (i) the repurchase of Vested Units hereunder which
the Company is otherwise entitled or required to make or (ii) dividends or other
transfers of funds from one or more Subsidiaries to the Company to enable such
repurchases, then the time periods provided in Sections 4 and this Section 5
shall be suspended, and the Company may make such purchases at the applicable
purchase price therefore determined as of the time of repurchase, as soon as it
is permitted to do so under such restrictions.

(d) Notwithstanding anything to the contrary contained in this Agreement, the
Company may pay all or any portion of the purchase price to be paid by it as a
result of its exercise of a Repurchase Option by distributing to Executive
securities issued by VWR Investors, Inc. or any other direct Subsidiary of the
Company, so long as VWR Investors, Inc. or such Subsidiary directly or
indirectly owns all or substantially all of the assets of the Company on a
consolidated basis, as provided in Section 4.7 of the LLC Agreement.

6. Restrictions on Transfer of Issued Interests. The Issued Interests shall be
subject to the restrictions on Transfer of such units in the LLC Agreement and
the Securityholders Agreement and the holders of Issued Interests shall not
Transfer any interest in any Issued Interests, except in accordance with such
agreements or the provisions of Section 4 hereof. The holders of Unvested Units
shall not Transfer any interest in any Unvested Units to any Person.

7. Definitions.

“Affiliate” of any particular Person means any other Person controlling,
controlled by, or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, by contract or otherwise.

“Board” means the Company’s board of managers or any successor governing body
thereto. The Board may delegate to a committee thereof the duties and role of
the Board contemplated hereby.

“Cause” means (i) the commission of a felony or a crime involving moral
turpitude or the commission of any other act or omission involving dishonesty or
fraud with respect to the Company, VWR or any of their respective Subsidiaries
or any of their customers or suppliers, (ii) substantial and repeated failure to
perform duties as reasonably directed by the Board or a supervisor or report
after providing Executive with 15 days’ written notice and a reasonable
opportunity to remedy such failure, (iii) gross negligence or willful misconduct
with respect to the Company, VWR or any of their respective Subsidiaries,
(iv) conduct tending to bring the Company, VWR or any of their respective
Subsidiaries into substantial public disgrace or disrepute, and (v) any breach
by Executive of any non-competition, non-solicitation or confidentiality
covenants to which Executive is subject.

“Disability” means the disability of Executive caused by any physical or mental
injury, illness or incapacity as a result of which Executive is unable to
effectively perform the

 

7



--------------------------------------------------------------------------------

functions of Executive’s duties for a continuous period of more than 90 days or
for 120 days (whether or not continuous) within a 180 day period, as reasonably
determined by the Board in good faith.

“Eligible Role” means (i) if Executive’s employment is based in the United
States on the date hereof, all employment roles/positions in pay band D or
higher and not otherwise in a commission-based role and (ii) if Executive’s
employment is based outside of the United States on the date hereof, only
employment roles/positions for the 2013 fiscal year that are expressly designed
in writing by the Subsidiary of VWR that employs Executive as being eligible for
participation in VWR’s annual management incentive program.

“Fair Market Value” means, with respect to a Vested Unit, the greater of zero
and the Fair Market Value (as defined, for this purpose only, in the
Securityholders Agreement) of a Class A Common Unit as determined pursuant to
Section 16 of the Securityholders Agreement.

“Investors” has the meaning given to such term in the Securityholders Agreement.

“Issued Interests” will continue to be Issued Interests in the hands of any
holder other than Executive (except for the Company and the Investors and except
for transferees in a Public Sale (as defined in the Securityholders Agreement)),
and except as otherwise provided herein, each such other holder of Issued
Interests will succeed to all rights and obligations attributable to Executive
as a holder of Issued Interests hereunder. Issued Interests will also include
equity of the Company (or a corporate successor to the Company or a Subsidiary
of the Company) issued with respect to Issued Interests (i) by way of a unit
split, unit dividend, conversion or other recapitalization, (ii) by way of
reorganization or recapitalization of the Company in connection with the
incorporation of a corporate successor prior to a Public Offering or (iii) by
way of a distribution of securities of a Subsidiary of the Company to the
members of the Company following or with respect to a Subsidiary Public
Offering. Notwithstanding the foregoing, all Unvested Units shall remain
Unvested Units after any Transfer thereof and shall only become Vested Units
thereafter to the extent provided in Section 2 hereof.

“LLC Agreement” means the Limited Liability Company Agreement of the Company,
dated as of June 29, 2007, among the parties from time to time party thereto, as
amended from time to time pursuant to its terms.

“Measurement Period” means the fiscal year ending December 31, 2013.

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, an investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.

“Public Offering” means the sale in an underwritten public offering registered
under the Securities Act of the equity securities of the Company (or any
successor thereto) approved by the Board.

 

8



--------------------------------------------------------------------------------

“Qualified Public Offering” has the meaning given to such term in the
Securityholders Agreement.

“Sale of the Company” means any transaction or series of transactions pursuant
to which any Independent Third Party (as defined in the Securityholders
Agreement) in the aggregate acquire(s) (i) a majority of the voting equity
securities of the Company (whether by merger, liquidation, consolidation,
reorganization, combination, sale or transfer of the Company’s equity
securities, securityholder or voting agreement, proxy, power of attorney or
otherwise) or (ii) all or substantially all of the Company’s assets determined
on a consolidated basis.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal law then in force, together with all rules and regulations promulgated
thereunder.

“Securityholders Agreement” means the Securityholders Agreement, dated as of
June 29, 2007, among the Company and certain of its securityholders, as amended
from time to time pursuant to its terms.

“Separation” means Executive ceasing to be employed by the Company, VWR or any
of their respective Subsidiaries for any reason.

“Separation Date” means the date on which Executive ceases to be employed by the
Company, VWR or any of their respective Subsidiaries for any reason.

“Subsidiary” has the meaning given to such term in the LLC Agreement.

“Subsidiary Public Offering” means the sale in an underwritten public offering
registered under the Securities Act of equity securities of a Subsidiary of the
Company.

“Transaction Documents” means this Agreement, the Plan, the LLC Agreement, the
Securityholders Agreement and all other agreements, instruments, certificates
and other documents to be entered into or delivered by Executive in connection
with the transactions that have occurred or are contemplated to occur, as the
case may be, pursuant to this Agreement, the Plan, the LLC Agreement, the
Securityholders Agreement and any side agreements related to the foregoing.

“Transfer” means to sell, transfer, assign, pledge or otherwise dispose of
(whether with or without consideration and whether voluntarily or involuntarily
or by operation of law), but explicitly excluding exchanges of one class of
Issued Interests to or for another class of Issued Interests.

8. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given or made (i) when delivered
personally to the recipient, (ii) when telecopied to the recipient (with hard
copy sent to the recipient by reputable overnight courier

 

9



--------------------------------------------------------------------------------

service (charges prepaid) that same day) if telecopied before 5:00 p.m. Chicago,
Illinois time on a business day and otherwise on the next business day after
being telecopied, (iii) one business day after being sent to the recipient by
reputable overnight courier service (charges prepaid), or (iv) when received via
electronic mail by the recipient (with hard copy sent to the recipient by
reputable overnight courier service (charges prepaid) that same day) if received
via electronic mail before 5:00 p.m. Chicago, Illinois time on a business day
and otherwise on the next business day after such receipt. Such notices, demands
and other communications shall be sent to the Company at the following address
and to Executive at Executive’s Address or to the address for Executive set
forth from time to time in the Company’s books and records (and if Executive has
notified the Company that he or she is represented by legal counsel in
connection with the transactions contemplated hereby, with a copy (which shall
not constitute notice) to such counsel’s address as listed by Executive on the
signature page hereto), or to such other address or to the attention of such
other person as the recipient party has specified by prior written notice to the
sending party.

Varietal Distribution Holdings, LLC

c/o VWR International, LLC

Radnor Corporate Center

Building One, Suite 200

100 Matsonford Road

Radnor, Pennsylvania 19087

Facsimile: (484) 881-6535

Telephone: (610) 386-1504

Electronic mail: George_VanKula@vwr.com

Attention: George Van Kula, Esq.

with copies to (which shall not constitute notice):

Madison Dearborn Capital Partners

Three First National Plaza

38th Floor

Chicago, Illinois 60602

Facsimile: (312) 895-1056

Telephone: (312) 895-1000

Electronic mail: mtresnowski@MDCP.com

Attention: General Counsel

and

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, IL 60654

Facsimile: (312) 862-2200

 

10



--------------------------------------------------------------------------------

Telephone: (312) 862-2000

Electronic mail: sanford.perl@kirkland.com; mark.fennell@kirkland.com

Attention: Sanford E. Perl, P.C.

Mark A. Fennell, P.C.

9. Additional Provisions Applicable to Non-US Residents. If Executive is a
resident (as indicated by the address for notices to Executive set forth on the
signature page hereto) of a country other than the United States, the provisions
of Annex 1 attached hereto, if any, shall also be applicable to Executive and
the Company and shall constitute a part of this Agreement as if set forth
herein.

10. General Provisions.

(a) Transfers in Violation of Agreement. Any Transfer or attempted Transfer of
any Issued Interests in violation of any provision of this Agreement shall be
void, and the Company shall not record such Transfer on its books or treat any
purported transferee of such Issued Interests as the owner of such securities
for any purpose.

(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

(c) Entire Agreement. This Agreement, those documents expressly referred to
herein, the other documents of even date herewith, and the other Transaction
Documents embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way. Any rights of Executive against VWR or its Affiliates
or otherwise to acquire or be granted capital stock of VWR or options
exercisable for capital stock of VWR or restricted stock units or deferred share
units with respect to the equity of VWR shall be superseded by this Agreement.
As of the date hereof, this Agreement constitutes the legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, and the
execution, delivery and performance of this Agreement by the Company does not
and will not conflict with, violate or cause a breach of any agreement or
instrument to which the Company is a party or subject or any judgment, order or
decree to which the Company is subject.

(d) No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

11



--------------------------------------------------------------------------------

(e) Counterparts. This Agreement may be executed in multiple counterparts with
the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument.

(f) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by the Company,
Executive and the Investors and their respective successors and assigns
(including subsequent holders of Issued Interests); provided that the rights and
obligations of Executive under this Agreement shall not be assignable except in
connection with a permitted transfer of Issued Interests hereunder.

(g) Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

(h) Consent to Jurisdiction. Executive irrevocably submits to the nonexclusive
jurisdiction of the United States District Court for the State of Delaware and
the state courts of the State of Delaware for the purposes of any suit, action
or other proceeding arising out of this Agreement or any transaction
contemplated hereby. Executive further agrees that service of any process,
summons, notice or document by United States certified or registered mail to
Executive’s Address and to Executive’s address set forth in the Company’s books
and records or such other address or to the attention of such other person as
the recipient party has specified by prior written notice to the sending party
shall be effective service of process in any action, suit or proceeding in
Delaware with respect to any matters to which it has submitted to jurisdiction
as set forth above in the immediately preceding sentence. Executive irrevocably
and unconditionally waives any objection to the laying of venue of any action,
suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in the United States District Court for the State of
Delaware or the state courts of the State of Delaware and hereby irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in such court has been brought in an
inconvenient forum.

(i) MUTUAL WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT (INCLUDING THE COMPANY) HEREBY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE
ANY DISPUTE BETWEEN OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN

 

12



--------------------------------------------------------------------------------

CONTRACT, TORT OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR
INCIDENTAL TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE
RELATIONSHIPS ESTABLISHED AMONG THE PARTIES HEREUNDER.

(j) Further Action. The parties shall execute and deliver all documents, provide
all information and take or refrain from taking such actions as may be necessary
or appropriate to achieve the purposes of this Agreement.

(k) Remedies. Each of the parties to this Agreement (and the Investors as
third-party beneficiaries) will be entitled to enforce its rights under this
Agreement specifically, to recover damages caused by any breach of any provision
of this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that any party may
in its sole discretion apply to any court of law or equity of competent
jurisdiction (without posting any bond or deposit) for specific performance
and/or other injunctive relief in order to enforce or prevent any violations of
the provisions of this Agreement. In the event of a contest between the Company
and Executive regarding a breach or alleged breach of this Agreement in which
Executive substantially prevails, then the Company agrees to pay (within ten
business days of receipt of an invoice from Executive), all legal fees and
expenses that Executive has incurred as a result of such contest.

(l) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company, Executive and the
holders of the Required Interest (as defined in the Securityholders Agreement).

(m) Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company’s chief executive office is located, the time period shall
be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.

(n) Survival. All covenants, representations and warranties contained herein or
made in writing by any party in connection herewith shall survive the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby. This Agreement shall survive a Separation and shall remain
in full force and effect after such Separation.

(o) Adjustments of Numbers. All numbers set forth herein that refer to unit
prices or amounts will be appropriately adjusted to reflect unit splits, unit
dividends, combinations of units and other recapitalizations affecting the
subject class of equity.

(p) Deemed Transfer of Issued Interests. If, pursuant to the terms and
conditions of this Agreement, the Company (and/or the Investors and/or any other
Person acquiring securities) shall make available, at the time and place and in
the amount and form provided in this Agreement, the consideration for the Issued
Interests to be repurchased in

 

13



--------------------------------------------------------------------------------

accordance with the provisions of this Agreement in the proper amount as finally
determined in accordance with the provisions of this Agreement, then from and
after such time, the Person from whom such units are to be repurchased shall no
longer have any rights as a holder of such units (other than the right to
receive payment of such consideration in accordance with this Agreement), and
such units shall be deemed purchased in accordance with the applicable
provisions hereof and the Company (and/or the Investors and/or any other Person
acquiring securities) shall be deemed the owner and holder of such units,
whether or not the certificates therefor, if any, have been delivered. If
certificates representing forfeited Issued Interests have been issued, then such
certificates shall be automatically canceled upon such forfeiture.

(q) Rights Granted to the Investors and their Affiliates. Any rights granted to
Executive or to the Investors and their respective Affiliates hereunder may also
be exercised (in whole or in part) by their designees.

(r) Subsidiary Public Offering. If, after consummation of a Subsidiary Public
Offering, the Company distributes securities of such Subsidiary to members of
the Company, then such securities will be treated in the same manner as (but
excluding any “preferred” features of the units with respect to which they were
distributed) the units with respect to which they were distributed for purposes
of Sections 1 through 6 hereof.

(s) Electronic Delivery. This Agreement, the agreements referred to herein and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a photographic,
photostatic, facsimile or similar reproduction of such signed writing using a
facsimile machine or electronic mail shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall reexecute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

(t) Currency. All transactions contemplated by this Agreement are contemplated
to occur in United States dollars and any reference herein to dollars or “$”
shall be deemed to refer to United States dollars.

(u) Board Authority. Whenever in this Agreement or any other agreement
contemplated herein the Board (or any committee thereof) is permitted or
required to take any action or to make a decision or determination, the Board
(or such committee) shall take such action or make such decision or
determination in its sole discretion, unless another standard is expressly set
forth herein or therein. The Board (or any committee thereof) shall have the
sole and complete authority to: (i) interpret the Plan and this Agreement and,
as applied to Executive

 

14



--------------------------------------------------------------------------------

and his or her permitted transferees, the LLC Agreement and the Securityholders
Agreement (collectively, the “Equity Agreements”), (ii) adopt, amend and rescind
administrative guidelines and other rules and regulations relating to the Equity
Agreements as applied to Executive and his or her permitted transferees,
(iii) correct any defect or omission or reconcile any inconsistency in the
Equity Agreements as applied to Executive and his or her permitted transferees
and (iv) make all other determinations and take all other actions necessary or
advisable for the implementation and administration of the Equity Agreements as
applied to Executive and his or her permitted transferees. Each action of the
Board (or any committee thereof) shall be binding on Executive.

*    *    *    *    *

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Incentive Unit Grant
Agreement as of the day and year first above written.

 

VARIETAL DISTRIBUTION HOLDINGS, LLC By:  

 

Name:   Its:   EXECUTIVE By:  

 

Name:  

The following additional definitions shall apply to the Agreement:

 

“Executive’s Address” means:   Address of legal counsel, if any, to Executive:

“Number of Class A Common Units” means      Class A Common Units.

The Company hereby notifies Executive that it may rely on one or more of the
following exemptions that are indicated with a check or “x” from the
registration requirements of the Securities Act with respect to the sale of the
Issued Interests hereunder:

x Rule 701;

¨ Regulation D;

¨ Regulation S.

Signature Page to Incentive Unit Grant Agreement



--------------------------------------------------------------------------------

EXHIBIT A

PROTECTIVE ELECTION TO INCLUDE MEMBERSHIP

INTEREST IN GROSS INCOME PURSUANT TO

SECTION 83(b) OF THE INTERNAL REVENUE CODE

On March 29, 2013 (the “Acquisition Date”), the undersigned acquired a limited
liability company membership interest (the “Membership Interest”) in Varietal
Distribution Holdings, LLC, a Delaware limited liability company (the
“Company”), for $0.00. Pursuant to the Limited Liability Company Agreement of
the Company, the undersigned is entitled to an interest in Company capital
exactly equal to the amount paid therefor and an interest in Company profits.

Based on current Treasury Regulation §1.721-1(b), Proposed Treasury Regulation
§1.721-1(b)(1) and Revenue Procedures 93-27 and 2001-43, the undersigned does
not believe that issuance of the Membership Interest to the undersigned is
subject to the provisions of §83 of the Internal Revenue Code (the “Code”). In
the event that the sale is so treated, however, the undersigned desires to make
an election to have the receipt of the Membership Interest taxed under the
provisions of Code §83(b) at the time the undersigned acquired the Membership
Interest.

Therefore, pursuant to Code §83(b) and Treasury Regulation §1.83-2 promulgated
thereunder, the undersigned hereby makes an election, with respect to the
Membership Interest, to report as taxable income for the calendar year 2013 the
excess (if any) of the value of the Membership Interest on the Acquisition Date
over the purchase price thereof.

The following information is supplied in accordance with Treasury Regulation
§ 1.83-2(e):

 

1. The name, address and social security number of the undersigned:

 

 

 

   

 

   

 

    SS #:  

 

 

 

2. A description of the property with respect to which the election is being
made: A membership interest in the Company entitling the undersigned to an
interest in the Company’s capital exactly equal to the amount paid therefore and
a percentage of the Company’s profits.

 

3. The date on which the Membership Interest was transferred: the Acquisition
Date. The taxable year for which such election is made: 2013.



--------------------------------------------------------------------------------

4. The restrictions to which the property is subject: If the undersigned ceases
to be employed by the Company, VWR or any of their respective subsidiaries,
unvested units are subject to forfeiture. The units are also subject to
forfeiture based on the Company’s achievement of performance objectives and
based on the undersigned’s employment in a particular employee role.

 

5. The fair market value on the Acquisition Date of the property with respect to
which the election is being made, determined without regard to any lapse
restrictions and in accordance with Revenue Procedure 93-27: $0.00.

 

6. The amount paid or to be paid for such property: $0.00.

*    *    *    *    *



--------------------------------------------------------------------------------

A copy of this election is being furnished to the Company pursuant to Treasury
Regulation § 1.83-2(e)(7). A copy of this election will be submitted with the
2013 federal income tax return of the undersigned pursuant to Treasury
Regulation § 1.83-2(c), if any.

Dated: March 29, 2013

 

By:  

 

Name:  



--------------------------------------------------------------------------------

EXHIBIT B

SPOUSAL CONSENT

The undersigned spouse of Executive hereby acknowledges that I have read the
foregoing Incentive Unit Grant Agreement executed by Executive as of the date
hereof, and each of the LLC Agreement and the Securityholders Agreement referred
to therein, and that I understand their contents. I am aware that the foregoing
Incentive Unit Grant Agreement and the Securityholders Agreement provide for the
forfeiture, sale or repurchase of my spouse’s Issued Interests under certain
circumstances and/or impose other restrictions on such securities (including,
without limitation, restrictions on transfer). I agree that my spouse’s interest
in these securities is subject to these restrictions and any interest that I may
have in such securities shall be irrevocably bound by these agreements and
further, that my community property interest, if any, shall be similarly bound
by these agreements.

 

 

  Date: March 29, 2013 Spouse Name:  

 

 

  Date: March 29, 2013 Witness Name:  

 



--------------------------------------------------------------------------------

EXHIBIT C-1

LLC AGREEMENT

Joinder

The undersigned is executing and delivering this Joinder pursuant to the Limited
Liability Company Agreement of Varietal Distribution Holdings, LLC (the
“Company”) dated as of June 29, 2007 (as the same has been or may hereafter be
amended, the “LLC Agreement”), among the Company and the Company’s unitholders
named therein from time to time.

By executing and delivering to the Company this Joinder, the undersigned hereby
agrees to become a party to, to be bound by, and to comply in full with the
provisions of the LLC Agreement as a Unitholder in the same manner as if the
undersigned were an original signatory to the LLC Agreement.

Accordingly, the undersigned has executed and delivered this Joinder as of
March 29, 2013.

 

By:  

 

Name:  



--------------------------------------------------------------------------------

EXHIBIT C-2

SECURITYHOLDERS AGREEMENT

Joinder

The undersigned is executing and delivering this Joinder pursuant to the
Securityholders Agreement dated as of June 29, 2007 (as the same has been or may
hereafter be amended, the “Securityholders Agreement”), among Varietal
Distribution Holdings, LLC (the “Company”), Madison Dearborn Capital Partners
V-A, L.P., Madison Dearborn Capital Partners V-C, L.P., Madison Dearborn Capital
Partners V Executive-A, L.P. and the other persons named as parties therein from
time to time.

By executing and delivering to the Company this Joinder, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Securityholders Agreement as a Securityholder and as an Executive in the
same manner as if the undersigned were an original signatory to the
Securityholders Agreement.

Accordingly, the undersigned has executed and delivered this Joinder as of
March 29, 2013.

 

EXECUTIVE

 

Name:



--------------------------------------------------------------------------------

EXHIBIT D

OBJECTIVES

Prior to or promptly following the filing with the Securities and Exchange
Commission of the annual audited financial statements of VWR for the Measurement
Period, the Board or the Committee will, if Executive then holds outstanding
Issued Interests, determine:

(i) the actual amount of Executive’s payout pursuant to his or her MIP Statement
(as defined below) (the “Actual Payout Amount”);

(ii) Executive’s potential MIP award at 100% goal achievement pursuant to his or
her MIP Statement, as adjusted pursuant to the terms and conditions of the MIP
Statement (the “Potential Payout Amount”);

(iii) the result of the Actual Payout Amount, divided by the Potential Payout
Amount (such quotient, the “Performance Percentage”), provided that the
Performance Percentage shall instead equal 100% if the Actual Payout Amount
exceeds the Potential Payout Amount; and

(iv) the result of (a) 100%, minus the Performance Percentage, multiplied by
(b) the number of outstanding Issued Interests (such result, the “Forfeiture
Amount”).

The date that the Board or the Committee makes the determinations set forth
above is referred to herein as the “Determination Date.” On the Determination
Date, a number of outstanding Issued Interests equal to the Forfeiture Amount
shall be automatically forfeited for no consideration and no payment shall be
due in respect thereof. For the avoidance of doubt, the foregoing forfeiture
shall apply to the Issued Interests whether or not they are vested or unvested.
The Board or the Committee may delegate all or a part of its duties and role as
contemplated by this exhibit to one or more officers of the Company, VWR or
their respective Subsidiaries.

This exhibit shall be deemed a part of the Agreement and, for the avoidance of
doubt, Section 10(u) of the Agreement shall apply to this exhibit. Reference is
made to the VWR 2013 Management Incentive Plan (MIP) Statement sent by the
Company, VWR or a Subsidiary thereof to Executive on or about the date hereof
(the “MIP Statement”). In the event that Executive received more than one MIP
Statement, the most recent MIP Statement shall be deemed to be the MIP Statement
for purposes of this Agreement and shall supersede any prior MIP Statements.



--------------------------------------------------------------------------------

ANNEX 1

SUPPLEMENTAL PROVISIONS FOR NON-US RESIDENTS

If Executive is a resident (as indicated by the address for notices to Executive
set forth on the signature page hereto) of a country other than the United
States, Executive represents, warrants and/or covenants to the Company as
follows: (A) Executive is not a “U.S. person” (as defined in Rule 902 as
promulgated under the Securities Act), (B) Executive is not acquiring any Issued
Interests for the account or benefit of any person who is a U.S. person, and the
issuance of the Issued Interests to Executive constitutes an “Offshore
Transaction,” as defined in Rule 902 as promulgated under the Securities Act,
(C) Executive will only transfer or resell the Issued Interests, in whole or in
part, in accordance with the Plan, this Agreement, the LLC Agreement, the
Securityholders Agreement and (1) the provisions of Regulation S (Rule 901
through 905) and the Preliminary Notes (as defined in Regulation S),
(2) pursuant to registration under the Securities Act, or (3) pursuant to an
available exemption from the registration requirements of the Securities Act,
(D) Executive will not engage in hedging transactions with regard to any Issued
Interests unless in compliance with the Securities Act and (E) Executive’s
Issued Interests have not been registered under the Securities Act and may not
be offered or sold in the United States or to U.S. persons (other than
distributors) unless such securities are registered under the Securities Act or
an exemption from the registration requirements of the Securities Act is
available.